DETAILED ACTION
This office action is in response to the preliminary amendment dated May 1, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-16 are canceled.
	Claims 17-32 are newly added.
	Therefore, claims 17-32 are currently pending.

Claim Objections
Claims 25 and 26 are objected to because of the following informalities:  
	As to claim 25, line 3 recites “the control device” which should read “the at least one control device” to properly refer back to the limitation cited in claim 19. Further, line 3 recites “the indicating device” which could refer to either of “an acoustical indicating device” or “an optical indicating device”. Please clarify the desired interpretation. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 31 is drawn to a computer-readable storage medium having stored thereon a computer program (“instructions”), where the computer-readable storage medium can be transitory, i.e., is not explicitly limited as disclosed as only being non-transitory computer readable media; therefore, fail(s) to fall within a statutory category of invention. Applicant should note that adding "non-transitory" to the claim to limit a claimed computer readable medium to being statutory would be acceptable.
A claim directed to a computer readable medium having stored thereon a computer program is non-statutory, where the computer readable medium can be a signal, a carrier wave, or a data structure, per se, which are non-statutory as noted, infra.
A claim directed to a signal, a carrier wave, or a data structure, per se, is non-statutory because it is not: 
A process, or
A machine, or
A manufacture, or
A composition of matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-29, 31, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoenberg et al. (Schoenberg; US PG Pub #2014/0184404).
As to claim 17, Schoenberg teaches a child seat checking system for a child seat of a motor vehicle (Paragraph [0011]), the system comprising: 
at least one child seat (Paragraph [0048]); 
a first checking device for checking whether a child is in the child seat (Paragraphs [0062]-[0067]); and 
a second checking device for checking whether a person caring for the child is present, wherein the second checking device is at least partially portable and is configured to operate independent of a state of the vehicle (Paragraphs [0091] and [0095]).  
As to claim 18, depending from the child seat checking system according to claim 17, Schoenberg teaches the system further comprising: 
a third checking device and a fourth checking device, wherein the third checking device is configured to check a wakefulness status of the child (Paragraphs [0055] and [0064]) and wherein the fourth checking device is configured to check an ambient temperature (Paragraphs [0014] and [0068]).  

As to claim 20, depending from the child seat checking system according to claim 18 Schoenberg teaches wherein at least one of the first, the second, the third, or the fourth checking device comprises an output means for outputting a result of the checking to one or more control devices (Figure 7; Paragraph [0046]).  
As to claim 21, depending from the child seat checking system according to claim 18 Schoenberg teaches the system further comprising: 
at least one indicating device having an acoustical or optical output, the at least one indicating device structurally integrated with the second checking device and configured to indicate an alarm signal upon detecting an undesirable condition corresponding to the child or the person caring for the child (Paragraphs [0090]-[0092]).  
As to claim 22, depending from the child seat checking system according to claim 18 Schoenberg teaches wherein the first, third or fourth checking devices are at least partially on or in the at least one child seat or the fourth checking device is at least partially on an outer side of the child seat (Figures 2 and 3; Paragraph [0053]).  

the first checking device comprises: 
	at least one restraint device sensor configured to determine a status of at least one restraint device, the restraint device including a retaining belt or an impact shield, or at least one weight sensor, or at least one optical camera (Paragraphs [0062]-[0067]), 
the second checking device comprises: 
	at least one on-board sensor, the on-board sensor including a weight sensor or an ignition sensor, or 
	a mobile device, the mobile device including a telephone, a watch, a Smartwatch, an activity tracker, a visual aid, a hearing aid, an ignition key, a transmitter, a receiver, or transponder, or a distance determining device configured to determine a distance between the child seat and the mobile device (Paragraphs [0091] and [0095]), and 
the third checking device comprises: 
	at least one motion sensor, a camera, a noise sensor, or at least one weight sensor, or at least one sensor for determining a physical condition of the child, wherein the atPRELIMINARY AMENDMENTPage 6 least one sensor for determining a physical condition includes a pulse sensor or a respiration sensor (Paragraph [0064]).  
As to claim 24, depending from the child seat checking system according to claim 18 Schoenberg teaches wherein the first checking device, the second checking device, the third checking device, or the fourth checking device includes a plurality of sensors or a sensor array (Paragraphs [0052], [0055], and 0062]-[0067]).  

As to claim 26, depending from the child seat checking system according to claim 19 Schoenberg teaches wherein the child seat and the second checking device are configured for wireless communication via a first wireless communication link, wherein a measurement based on the first communication link is communicated via the first communication link or via a second wireless communication link or, wherein if the first wireless communication link is interrupted, then an alarm is generated automatically or by communicating using the second wireless communication link (Paragraphs [0095]).  
As to claim 27, Schoenberg teaches a child seat checking method (Paragraph [0011]) comprising: 
using a controller to check whether a child is in a child seat (Paragraphs [0046] and [0062]-[0067]); and 
using the controller to check whether a person caring for the child is present, and wherein the controller is coupled to a checking device configured to be portable and to operate independently of the operating state of vehicle in which the child seat is attached (Paragraphs [0091] and [0095]).  
As to claim 28, depending from the seat checking method according to claim 27, Schoenberg teaches wherein the controller is configured to check a wakefulness status of the 
As to claim 29, depending from the child seat checking method according to claim 27 Schoenberg teaches wherein 
a visual indication or audible indication is given (Paragraphs [0085], [0090]-[0092])
upon discerning a first condition in which a child is in the child seat and an environmental temperature is in an acceptable range (Paragraph [0068]) or 
upon discerning a second condition in which the child is in the child seat and the caring person is not present (Paragraph [0095]), or 
upon discerning a third condition in which a visual indication or audible indication is not given or upon a predetermined time has elapsed and 
upon discerning a fourth condition in which the child is in the child seat, and the caring person is not present (Paragraph [0095) or 
upon discerning the visual indication or the audible indication is not given and the child is not in the child seat or the child is in the child seat, the caring person is present and the indication or alarm is suppressed by the caring person, for a period of time of at least tl, when the caring person is not present or only for a temporary period of time t2, wherein t2 is less than tl, and if the temperature is not within an acceptable range.  
As to claim 31, Schoenberg teaches a computer-readable storage medium configured for execution on a mobile device, the storage medium having instructions configured to execute the child seat checking method (Paragraphs [0021] and [0084]) according to claim 29 (as seen with respect to claim 29).  
.

Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Shropshire (US PG Pub #2018/0268679)
	Davis (US PG Pub #2017/0247015)
	Wolfram (US PG Pub #2017/0084153)
	Bradley et al. (US PG Pub #2015/0266395)
	Beumler; Justin Edward (US 20140306838 A1)
	Perrin; Heather F. et al. (US 20140265480 A1)
	Garza; Steven P. et al. (US 9845050 B1)

	Viksnins; Ann S. et al. (US 6922147 B1)


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN W SHERWIN/Primary Examiner, Art Unit 2688